                                              o4co1 -201 2-CT-0001 45                                            Filed: 12/4/2020 2:24   PM
                                                                                                                                  Clerk
 USDC IN/ND case 4:21-cv-00006-PPS-JPK
                                Benton Circuitdocument
                                               Court   5 filed 12/04/20 page 1 of 4                              Benton County, Indiana




STATE OF INDIANA                    )                 IN   THE BENTON                           COURT
                                    )   SS:           Civil Division
COUNTY OF BENTON                    )                 CAUSE NO.


JOSHUA KUMMER and                                               )          TRIAL BY JURY DEMANDED
ALLISANDRA KUMMER,                                              )

                  Plaintiffs,                                   )

                                                                )

        vs.                                                     )

                                                                )

MATTHEW ARMSTRONG,                                              )

G. G.BARNETT TRANSPORT, INC,                                    )

and REDFORD TRUCK LINE, INC.,                                   )

Defendants.                                                     )




                     COMPLAINT FOR DAMAGES WITH JURY DEMAND

        Come now Plaintiffs        Joshua     Kummer and Allisandra Kummer, by counsel, and by way

of their Complaint against Defendants Matthew Armstrong, G. G. Barnett Transport,                       Inc.,   and


Redford Truck Line,      Inc., allege    and say as follows:


                                FACTS APPLICABLE TO ALL COUNTS

        1.        Plaintiffs    Joshua   Kummer and Allisandra Kummer are husband and Wife                 and


residents of Monroe County, Indiana.


        2.        Defendant Matthew Armstrong           is   a resident 0f the state 0f Missouri.


        3.        Defendant G. G. Barnett Transport,            Inc.   ("G.G. Barnett")   is   a Domestic For—Proﬁt


Corporation, domiciled in Wisconsin, registered with the Wisconsin Department of Financial


Institutions,   With a Principal Ofﬁce address of P.O.          BOX    275, Beaver    Dam, WI 53916, doing

business in Benton County, Indiana.


        4.        Defendant Redford Truck Line,         Inc.,   ("Redford")    is   a Domestic For-Proﬁt


Corporation, domiciled in Wisconsin, registered With the Wisconsin Department 0f Financial


Institutions,   with a Principal Ofﬁce address 0f W7530 Cty              Hwy S, Juneau,WI 53039,        doing


business in Benton County, Indiana.
 USDC IN/ND case 4:21-cv-00006-PPS-JPK document 5 filed 12/04/20 page 2 of 4


       5.      This is a civil cause of action for damages arising from an occurrence in Benton

County, Indiana.

       6.      Upon information and belief, at all times relevant, Defendant Matthew Armstrong

was an employee, agent, or representative of Defendants Redford and G.G. Barnett and was

acting within the course and scope of said relationships.

       7.      On or about December 7, 2018, Plaintiff Joshua Kummer was a passenger in a

vehicle being operated by Mark Skinner, traveling west on SR 18 in Benton County, Indiana.

                                            COUNT I

       8.      Plaintiffs reallege and incorporate rhetorical paragraphs 1 through 7 of this

Complaint as if fully set forth herein.

       9.      At the time specified in Paragraph 8 above, Defendant Matthew Armstrong was

operating a motor vehicle traveling west on SR 18 in Benton County, Indiana, and in violation of

certain duties there and then imposed by the common law, the statutes of the State of Indiana,

and Federal Motor Carrier Regulations was negligent in the operation of said motor vehicle

including, but not limited to:

               A.      Failure to maintain a proper lookout;

               B.      Failure to maintain proper control of his vehicle;

               C.      Traveling at an unsafe speed;

               D.      Following too closely;

               E.      Driving with reckless disregard for the safety and welfare of others;

and collided with the vehicle in which Plaintiff Joshua Kummer was a passenger.

       10.     As a proximate result of the negligence of Defendant Matthew Armstrong,

Plaintiff Joshua Kummer suffered personal injuries, was required to incur medical expenses and
 USDC IN/ND case 4:21-cv-00006-PPS-JPK document 5 filed 12/04/20 page 3 of 4


lost   income   in   an amount t0 be proven     at trial,   and endured great pain and      suffering,    which

damages     shall continue into the future.


          11.          Defendants G.G. Barnett and Redford are vicariously            liable       and responsible for


the negligent conduct 0f Defendant           Matthew Armstrong Via          the theory 0f respondeat superior.


          WHEREFORE, Plaintiff Joshua Kummer, by counsel, prays                     for judgment against


Defendants Matthew Armstrong, G.G. Barnett, and Redford, in an amount adequate t0


compensate Plaintiff for the losses Which have been suffered, for the costs of this                    action,   and for


all   other just and proper relief in the premises.


                                                    COUNT II.
          12.          Plaintiffs reallege   and incorporate rhetorical paragraphs             1    through 11 0f    this



Complaint as     if fully set forth herein.



          13.            Plaintiff Allisandra   Kummer        is   the lawful spouse 0f Plaintiff Joshua         Kummer

and has suffered the      loss   0f the society, services and companionship 0f her spouse as a result of the


negligence 0f Defendant Matthew Armstrong.


          14.        Defendants, G.G. Barnett and Redford, are vicariously liable and responsible for the


negligent conduct 0f Defendant          Matthew Armstrong Via           the theory 0f respondeat superior.


          WHEREFORE,             Plaintiff Allisandra    Kummer, by        counsel, prays for judgment against


Defendants Matthew Armstrong, G.G. Barnett, and Redford. in an amount adequate t0 compensate


Plaintifffor the losses     Which have been suffered, for the costs 0fthis        action,   and for all otherjust and


proper relief in the premises.


                                                JURY DEMAND

          Plaintiffs   demand trial by jury on    all   issues so triable.
 USDC IN/ND case 4:21-cv-00006-PPS-JPK document 5 filed 12/04/20 page 4 of 4




                                         Respectfully submitted,
                                         KELLER & KELLER



                                          /S/Ryan K. Johnson
                                         Ryan K. Johnson, Attorney #24252-49
                                         Attorney for Plaintiffs
KELLER & KELLER, LLP
2850 N. Meridian Street
Indianapolis, IN 46208
317-926-1   1   11 (tel.)
317-926-1411 (fax)
